Citation Nr: 1811448	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement syndrome with
acromioclavicular joint osteoarthritis, to include as secondary to a back and neck disorder (right shoulder disability).

2.  Entitlement to service connection for left shoulder impingement syndrome with
acromioclavicular joint osteoarthritis, to include as secondary to a back and neck disorder (left shoulder disability).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to March 1978 and from October 1978 to June 1986.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina

In June 2013, the Veteran had a Video Conference Board hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.  

In September 2014, the Board reopened and remanded the issues in order to obtain private treatment records that the Veteran identified during his hearing and to schedule the Veteran for a VA examination.  

In February 2017, the case returned to the Board, and the Board again remanded the case because the RO did not attempt to obtain the private medical records per the instructions set forth in the September 2014 remand.  In addition, the Board found the Veteran's VA examination regarding his low back disability to be inadequate.  The low back disability and the bilateral shoulder disability were inextricably intertwined and the Board required new examinations for both conditions before a decision could be issued.  Accordingly, the Board instructed the RO to schedule the Veteran for additional examinations regarding the Veteran's low back disability and bilateral shoulder disability.  

Subsequently, in August 2017 the Veteran was granted service connection for his low back disability.  Thus, this issue is no longer before the Board.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the claims for the Veteran's right and left shoulder disabilities, a review of the record indicates that the Veteran has applied for Social Security Disability Benefits.  A July 2017 letter from the Social Security Administration stated that the Veteran met the medical requirements for disability benefits and listed private treatment records that were used as evidence to make that determination.  A review of the Veteran's claims file indicates that these private medical records are not currently associated with the Veteran's claims file.  The Board finds that this information is pertinent to the Veteran's claim and a remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

In addition, the Board finds the Veteran's most recent VA examination to be inadequate.  The Board has reached this conclusion because the Veteran's medical history is incomplete and the examiner was unable to render a fully informed decision.  As such, the Board finds that a remand is required to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's bilateral shoulder disability.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  
While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 1, 2017, to the present. 

2.  Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing.  38 C.F.R. § 3.159 (c)(2) and (e)(1).

3.  The RO should also undertake any other development it determines to be necessary to properly develop this claim.  This development should include contacting the Veteran to obtain outstanding private treatment records not associated with his claims file.  

4.  Thereafter, schedule the Veteran for an appointment with an appropriate examiner to provide an opinion regarding the Veteran's bilateral shoulder disability.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right and left shoulder disabilities had their onset in service or are otherwise related to service?  

The examiner's opinion should include a discussion regarding the Veteran being involved in a car accident while on active duty.  

(B).  Is it as least as likely as not that the right and left shoulder disabilities are caused or aggravated (i.e. permanently worsened) by any of the Veteran's service-connected disabilities?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

In providing the requested opinions, the examiner cannot rely exclusively on the absence of relevant treatment in the Veteran's medical history. 

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


